Citation Nr: 0611361	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-29 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a chronic skin disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel





REMAND

The veteran had active military service from July 1967 to 
July 1969, including twelve months service in Vietnam from 
December 1967 to December 1968.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

The veteran complains of an unresolved skin condition that he 
says began during his service in Vietnam.  He reports that 
his first post-service treatment for this skin condition was 
in 1969 by a now deceased physician.  In January 2000 he 
filed a claim for boils and rashes.  In September 2003 he 
filed another claim, this time for chloracne.

Service medical records (SMRs) reveal that the veteran was 
treated while in Vietnam for a rash with pruritis on his 
chest and abdomen, which, despite treatment, rapidly spread 
to his face, neck, and hands.  Subsequent post-service 
private medical records document his continued complaints and 
treatment.

In February 2004 the veteran was seen at the local Veterans' 
Affairs Medical Center (VAMC).  At that time he was observed 
as having "a lot of skin lesions over face, neck, and 
chest," with "some cystic scarring."  Although a notation 
was made for the veteran's referral to dermatology, this did 
not occur.  

In accordance with 38 U.S.C.A § 5103A(d) the veteran must be 
sent for a medical examination.  In addition, the file must 
be updated to include any recent treatment records.  38 
U.S.C.A § 5103A (West 2002); 38 CFR § 3.159 (2005).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him for his skin condition 
since service.  Even if no additional 
sources of treatment records are 
identified, all relevant records compiled 
since February 2004 by the VAMC 
patronized by the veteran should be 
obtained.

2.  The veteran should be scheduled for 
an appropriate examination to identify 
all skin diseases which are present and 
to obtain an opinion as to whether any 
current skin disease began during the 
veteran's military service or is related 
to any incident of such service.  The 
claims folder must be available to, and 
reviewed by, the examiner.  The examiner 
is requested to carefully review the 
entries in service medical records for 
the veteran which document complaints and 
treatment for a rash with pruritis.  The 
examiner should elicit a detailed history 
from the veteran as to the skin problems 
he had during service and thereafter, as 
well as the extent of all post-service 
treatment for his skin condition.  The 
examiner is then requested to provide an 
opinion as to the identity, date of 
onset, and etiology of each skin disorder 
found on examination.  The examiner 
should offer an opinion as to whether a 
current chronic skin disease began during 
the veteran's military service or is 
related to any incident of such service, 
such as exposure to herbicide agents.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
If the benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



